 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    ROBERT D. THORSON,                              CASE NO. C18-136 RSM
 9
                     Petitioner,                      ORDER GRANTING PETITIONER’S
10                                                    MOTION TO WITHDRAW AMENDED
             v.                                       § 2255 AND PROCEED WITH ORIGINAL
11                                                    § 2255 PETITION
      UNITED STATES OF AMERICA,
12
                     Respondent.
13

14

15          This matter is before the Court on Petitioner’s Motion to Withdraw Amended § 2255 and
16   Proceed with Original § 2255 Action. Dkt. #24. Having previously requested—and being
17
     granted—leave to file an amended § 2255 petition, Petitioner now seeks to forego filing an
18
     amended § 2255 petition and to proceed with his original § 2255 Petition (Dkt. #1). Petitioner
19
     indicates that he cannot afford to file an amended § 2255 petition in compliance with the Rules
20

21   Governing Section 2255 Proceedings for the United States District Courts and does not seek

22   relief from the Court. Accordingly, and having considered Petitioner’s Motion and the relevant

23   record, the Court finds and ORDERS that:
24
         1. To the extent necessary, Petitioner’s Motion to Withdraw Amended § 2255 and Proceed
25
             with Original § 2255 Action (Dkt. #24) is GRANTED.
26

27


     ORDER – 1
        2. The operative § 2255 petition for the purposes of this action is the original and only
 1

 2         § 2255 Petition filed by Petitioner (Dkt. #1).

 3      3. The Government shall respond, in accordance with the Rules Governing Section 2255

 4         Cases in United States District Courts, within forty-five days of the date this Order is
 5
           entered on the docket. Respondent shall note this matter for consideration on the fourth
 6
           Friday following the filing of an Answer and the Clerk shall note the matter on the
 7
           Court’s docket accordingly. Petitioner may file a Reply to the Answer no later than the
 8
           noting date.
 9

10      4. The Clerk of the Court is directed to mail a copy of this Order to Robert D. Thorson,

11         No. 48042-086, FCI-Sheridan, Federal Correctional Institution, P.O. Box 5000,
12         Sheridan, OR 97378.
13
          DATED this 28th day of March 2019.
14

15

16
                                                A
                                                RICARDO S. MARTINEZ
17                                              CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27


     ORDER – 2
